Applicant’s amendments dated 3/1/21 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8, and 15, include the limitations of “removing a graphics overlay…to generate a modified digital online resource” and “publishing the edited version of the modified digital online resource with the graphics overlay”, however, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For example, paragraph 31 in Applicant’s specification does not describe this subject matter:

    PNG
    media_image1.png
    103
    683
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    234
    654
    media_image2.png
    Greyscale

Paragraph 31 does not describe “removing a graphics overlay…to generate a modified digital online resource.”  The paragraph does not describe the digital online resource being “modified.”  Applicant’s specification at paragraph 59 also fails to provide written description support for these limitations:



    PNG
    media_image3.png
    427
    689
    media_image3.png
    Greyscale

Applicant’s specification at paragraph 59 does provide written description support for “removing a graphics overlay…to generate a modified digital online resource” in terms of its disclosure that “the authoring service could strip overlays or graphics marking a video as being “paid content” or as being hosted by the video sharing website. More generally, the authoring service could remove (or add) other descriptive”.  However, paragraph 59 does not provide any written description support for “publishing the edited version of the modified digital online resource with the graphics overlay” (emphasis added).  To the contrary, paragraph 59 only discloses “the tool to present such content to users without the ‘paid content’ marker added by the video sharing website” (emphasis added).
 

DETAILED ACTION
Claim Rejections - 35 USC § 101
Claims 1, 3-8, 10-15 and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-8, 10-15 and 17-25 are directed to an abstract idea in the form of mental processes, in terms of a process that can be performed in the human mind or by a human using pen and paper and/or as a method of organizing human activity.
In regard to Claims 1, 8, and 15, the following limitations can be performed in the human mind or by a human using pen and paper and/or as a method of organizing human activity:
a […] method …comprising:
receiving […] a plurality of nodes…topic;
receiving […] an arrangement for the plurality of nodes…path;
for each node:
retrieving […] a […] resource […];
removing [an] overlay from the […] resource to generate a modified […] resource;
displaying the modified […] resource […];
receiving curated content […] related to the topic…version of the modified […] resource;
storing the node…repository;
	[…].
In regard to the dependent claims, they likewise claim the same abstract idea as they merely claim further limitations that can be performed in the human mind or by a human using pen and paper.
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., a “server computer,” “digital online resource,” “network”, “non-transitory computer-readable storage medium”, “processor”, a “user interface”, “memory”, “publishing…overlay”, and/or “displaying the digital online resource…” are claimed, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), embody Applicant’s abstract idea on a generic computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “server computer,” “digital online resource,” “network”, “non-transitory computer-readable storage medium”, “processor”, “user interface”, “memory”, “publishing…overlay”, and/or “displaying the digital online resource…” are claimed these are all generic, well-known, and conventional computing elements.  As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification teaches them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 7-8 in Applicant’s published specification.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20110236870 A1 by Chinosornvatana et al (“Chinosornvatana”), in view of PGPUB US 20140092990 A1 by Vuskovic et al (“Vuskovic”), further in view of PGPUB US 20030043172 A1 by Li et al (“Li”).
In regard to Claims 1, 8, and 15, Chinosornvatana teaches a computer-implemented method for curating content to include in a learning path, the method comprising:
receiving, at a server computer, a plurality of nodes, wherein each node is associated with a topic;
receiving, at the server computer, an arrangement for the plurality of nodes defining the learning path; 
(see, e.g., Figures 4A-4C and paragraphs 53 and 55 regarding a user creating a new learning path made up of an arrangement of study items (“nodes”) wherein each study item has related title (see, e.g. Figure 4B, selection 406)); in regard to “receiving, at a server computer,” see, e.g., paragraphs 38-40 and Figure 1, selection 104 in regard to the collaborative learning system and its associated data being hosted and stored on a server);

retrieving, via a network, a digital online resource from a content server […]; 
(see, e.g., Figure 6, selection 602B and paragraph 61);
[…]
displaying the digital online resource via a user interface;
(see, e.g., Figure 6, selection 602B and paragraph 61);
receiving curated content, via the user interface, related to the topic, to associate with the node […]; and
(see, e.g., Figure 4B, selection 414 and paragraph 55 regarding same);
storing the node and the curated content in a repository; and 
	(see, e.g., paragraph 55, “the newly-created study item 405 may 
also be saved into the databases…”);
publishing at least a portion of the learning path via the network, by publishing the […] digital online resource […]
	(see, e.g., Figure 4C and paragraph 55, “once the study item 405 has been saved, the newly-created study item (405, as shown in FIG. 4C) may be inserted into the appropriate position of the learning path 402”).

Furthermore, to the extent to which Chinosornvatana may fail to specifically teach employing using a URL to retrieve a digital online resource it teaches using a URL to identify such a resource (see, e.g., Figure 4B, selection 408);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed entering the URL as taught by Chinosornvatana in order to retrieve a digital online resource as also taught by Chinosornvatana, in order to make it convenient for the user to retrieve such a resource.

Furthermore, to the extent that the otherwise cited prior art fails to teach the remaining claimed limitations, however, in an analogous reference regarding improving online digital content (see, e.g., paragraph 16), Vuskovic teaches an interface for viewing videos; receiving edits to the video via an interface; and then receiving the edited video (see, e.g., paragraphs 27 and 49-52);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the ability to obtain, view and edit videos and their related metadata as taught by Vuskovic to the method taught by the otherwise cited prior art, in order to provide a convenient means by which the content curator can improve the video content for potential users by, e.g., adding annotations, comments, captions, subtitles, etc., to the video.

Furthermore, to the extent to which the otherwise cited prior art may not teach that it is known to remove a graphics overlay from a digital resource, however, in an analogous reference Li teaches this functionality (see, e.g., Figure 1); as well as Li teaches re-inserting the watermark into the video (see, e.g., paragraph 6);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have added the functionality taught by Li to the system taught by the otherwise cited prior art, in order to, e.g., by removing branding and copyright information prior to compression of videos, compressing videos for storage, and then later re-inserting that information into the video when it was de-compressed and published in order to aid enforcement of intellectual property rights in the video content (see Li at paragraph 6).  The latter teaching when combined with that of Chinosornvatana teaches the claimed limitations of “publishing the edited version of the modified digital online resource with the graphics overlay.”


In regard to Claims 3, 10, and 17, see, e.g., rejection of Claim 1.
In regard to Claims 4, 11, and 18, see rejection of Claim 1, specifically, e.g., Figure 4B, selection 408.
In regard to Claims 5, 12, and 19, see rejection of Claim 1, specifically, e.g., Figure 4B, selection 414.
In regard to Claims 6, 13, and 20, see, e.g., Figure 4A, selection 402.
In regard to Claims 7, 14, and 21, see, e.g., Figure 10 and specifically selection 1002 in regard to “curated content”.
In regard to Claims 22-23, see rejection of Claim 1.

In regard to Claim 24, Li teaches removing graphics overlays and Chinosornvatana teaches storing data and metadata to the database (see, e.g., paragraph 52);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have stored the graphics overlay to the database as an item of metadata, in order to make re-inserting it into the video when it was de-compressed more easy because both the compressed video and the graphics overlay would be stored in the same place.
In regard to Claim 25, see rejection of Claim 1.  Furthermore, to the extent which the cited prior art may possibly fail to teach the graphics overlay taking the visual appearance of a marking indicating “paid content or hosted by a particular video sharing website” such a visual appearance is non-functional printed matter to the extent it has no functional relationship to the claimed substrate (computer display).  See MPEP 2111.05.

Response to Arguments
	Applicant’s arguments in its Remarks in regard to the rejections made under 35 USC 101 are duplicative of its arguments made in its Remarks dated 6/30/20 and 4/24/20, and are not responsive to the responses made to those Remarks in the final Office action dated 5/12/20.  Those responses are, therefore, incorporated by reference herein.
	Applicant argues on page 15 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image4.png
    239
    710
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because Chinosornvatana is relied upon in the rejection to teach the “publishing” step and not Li.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715